     4:20-cr-03080-JMG-CRZ Doc # 69 Filed: 06/02/21 Page 1 of 1 - Page ID # 161




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                  )             CASE NO. 4:20CR3080
                                           )
                     Plaintiff,            )
                                           )                 UNOPPOSED MOTION TO
v.                                         )                 CONTINUE SENTENCING
                                           )
TRICIA EASLEY,                             )
                                           )
                     Defendant.            )

        Tricia Easley, by and through the undersigned, hereby moves to continue her

sentencing hearing currently scheduled for June 4, 2021.        AUSA Dan Packard and

counsel for the Defendant agree that a continuance of her sentencing hearing is

necessary for reasons agreed upon by the parties. Therefore, Ms. Easley seeks a

continuance of her sentencing until after July 16, 2021.

        WHEREFORE, Defendant requests that the Court enter an order continuing her

sentencing hearing as described above.

        Respectfully submitted this 2nd day of June, 2021.

                                        TRICIA EASLEY, Defendant,

                                          /s/ Jessica L. Milburn
                                          JESSICA L. MILBURN
                                          Assistant Federal Public Defender
                                          112 Federal Building
                                          100 Centennial Mall North
                                           Lincoln, NE 68508
                                           (402) 221-7820
                                           Attorney for Defendant
